Columbiana App. No. 95C046. This cause is pending before the court as an appeal from the Court of Appeals for Columbiana County. On January 12, 1998, appellants filed supplemental authority pursuant to S.Ct.Prac.R. IX(7). Whereas appellants’ document contained more than the list of citations to additional authorities permitted by S.Ct.Prac.R. IX(7), and therefore is not in compliance with the rule,
IT IS ORDERED by the court, sua sponte, that appellants’ supplemental authority be, and hereby is, stricken.